Citation Nr: 1742352	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg disability.
2.  Entitlement to service connection for a right leg disability.
3.  Entitlement to service connection for a left knee disability.
4.  Entitlement to service connection for right side paralysis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from November 1942 to October 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2017, the appellant provided testimony during a videoconference hearing before the undersigned. A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for right leg disability, left leg disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's right-sided Bell's palsy (claimed as right-sided paralysis) had its onset during his active service.



CONCLUSION OF LAW

The criteria for service connection for right-sided Bell's palsy have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified that he experienced the sudden onset of paralysis in service.  He recalls that the paralysis eventually reversed itself.  He states that he experienced a recurrence of paralysis a few years after discharge, and that it again resolved.  However, since those episodes, he maintains that the has experienced weakness of the right side of his face.

Service treatment records are unavailable.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings and conclusions, and to consider carefully the benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.303 (a) (2016).  In this regard, the absences of documented complaints, treatment, or diagnosis of paralysis in service cannot be used against the Veteran's claim.

A September 2015 disability benefits questionnaire (DBQ) was submitted by R.T. Woodruff, M.D., who is the Veteran's healthcare provider.  Dr. Woodruff recorded a history from the Veteran wherein it was noted that the Veteran had acute onset of complete/total paralysis of the right face and forehead, that it lasted several weeks before near total resolution, that recurred a year or two after service discharge, and that he has had mild weakness of the right side of his face since that time, which has worsened as he has aged.  The assessment was Bell's palsy.  Dr. Woodruff commented that the Veteran had two remote bouts of Bells' palsy on the right side, which was not too uncommon.  He traced the right side paralysis of the face to the Veteran's active service.

Based on the above, and resolving all doubt in the Veteran's favor, the Board finds that service connection for right-sided Bell's palsy is warranted.  The Veteran has presented competent and credible evidence pertaining to the in-service onset of acute paralysis of the right face and forehead.  The report from Dr. Woodruff diagnosed Bell's palsy and provided rationale for the conclusion that it had its onset during the Veteran's active service.  He essentially explained that the in-service history provided by the Veteran was common to those with Bell's palsy.  There is no competent opinion to the contrary.

The Board is aware that the Veteran testified "no" when he was asked he presently experienced any residuals or problems with right side paralysis.  In this regard, it appears that the Veteran may have interpreted the question concretely, i.e., that he had not had a recurrence of the paralysis episodes since the 1940s.  However, as indicated above, the medical evidence of record establishes that he does experience numbness and weakness of the right side of his face.  The 2015 DBQ identified mild paresthesia and moderate loss of muscle strength of cranial nerves V and VII.  Indeed, to the extent that the Veteran's Bell's palsy may have been asymptomatic at the time of his hearing, the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


ORDER

Entitlement to service connection for right-sided Bell's palsy (claimed as right-sided paralysis) is granted.



	(REMAND ON NEXT PAGE)


REMAND


In disability compensation claims VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The "indication" of element (3) "is a low threshold." Id. at 83. 

The Veteran has not been afforded a VA examination. He has testified that he has persistent symptoms of knee and bilateral leg pain, and he has previously been diagnosed with bilateral knee osteoarthritis in 2000. See September 2015 Disability Benefits Questionnaire.  Furthermore, August 2009 private treatment notes show the Veteran to have sought treatment for diagnosed right leg and right knee arthritis. 

The Veteran also submitted a September 2015 disability benefits questionnaire, which was completed by Dr. T. F., a private physician.  It was noted that the Veteran gave a history jumping from a B-24, jamming both legs on landing, and experiencing increasing pain and swelling since that time.  Dr. F. remarked that the Veteran provided no remarkable history outside of service.  Following review of the civilian file and physical examination, the Veteran was diagnosed as having osteoarthritis of both knees.  

The Veteran also testified in his August 2017 hearing that he injured his knee in service while crossing railroad tracks and going to the mess hall.  Specifically, he reported hitting the first rail and banging his knee on the second rail, which put a hole in the knee which was deep enough to see the kneecap. See August 2017 hearing. He is competent to report injuring knee and legs during service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The first two McLendon factors have been met.

The Veteran further testified that a member of Dr. T. F.'s team indicated that the Veteran's current knees and leg disabilities were likely due to the injuries he sustained in service.  There is no such statement in the record.  However, given that the Veteran's MOS was parachutist, and the remarks made by Dr. F., the Board finds that threshold factors of McLendon have been.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify all sources of medical treatment for his knee and leg symptoms. The AOJ should take appropriate steps to secure any outstanding relevant VA and private treatment records and associate all obtained records with the claims file. 

2. After completing the above development to the extent possible, schedule an appropriate VA examination to address the nature and etiology of the Veteran's claimed knee and leg disabilities. The claims folder, including a copy of this remand, should be provided to the examiner for review of the pertinent documents. Any additional studies should be performed. After the foregoing has been completed, the examiner shall provide an opinion on the following:

(a) Diagnose any disability of the knees and lower legs that presently exist or have existed during the pendency of the Veteran's claim. 

(b) Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed knee disability (1) had its onset during active service, (2) is related to any in-service disease, event, or injury, to include the Veteran's reported trip and fall over railroad tracks and hard landing after a parachute jump, or (3) that arthritis manifested within one year of the Veteran's active duty?

(c) Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed leg disability (1) had its onset during active service, (2) is related to any in-service disease, event, or injury, to include the Veteran's reported trip and fall over railroad tracks and hard landing after a parachute jump, or (3) manifested within one year of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider the (1) Veteran's contentions; (2) the lay statements of record; and (3) the Veteran's available medical records. Consideration must also be given to the Veteran's statements of experiencing pain since the reported parachuting  and trip and fall injury in service. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3. Then readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time to respond. Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


